Case 3:17-cr-00116-LRH-WGC Document 24-6 Filed 11/01/18 Page 1 of 3




                         EXHIBI丁 6

                NOTICE TO APPEAR
                  MARCH 27′ 1998
                                  Case 3:17-cr-00116-LRH-WGC Document 24-6 Filed 11/01/18 Page 2 of 3
                                                                                               ハ
                                                                                           ′       、
                                                                                                                                                     ´
                                                                                   /




                                               ‐    1       ‑              …
                            ̀     ￨
 DepatteatOrJ● stte                                                                                                                              ̀   、




hc Matter         oft.

ipond配            ̲              ¨                                         .¨              ― J二
                                                                                                        ―                                                          ・
                                                                                                                                                                        ●rently ttdhg■           :




                  Ш ISIS               aRI― 組                   111,MIEnmTAL tt L mm―                                                        lm m L¨                   飢


1.Youate鑢 鳩 M咤                                          :




2.                       …
     You arc ao atieo preseot                  h th. Usiied                    States who              lrs   not b€eo adnitlcd or pasoled.
l. You have been admitled to Ore UDited SEt€s, but                                                     are dgportable for lhe reasons Eabd below.

                                                            ‐
,Service aleges matyou:

 題 』E              M ACEEW                 α 班田 吼                                      ロmED螂                        .

                                                                           "ロ
 Nml,198911側                                                                                               釧 鵬     IN― NE               Ю   IIEE mL17ATrn―                  .
 N EEMB Ol,19鳴 mJwRE           …¨          RSl・ Nr srA76腋 ¨                     留 田 団 2LOむ                                                                                                           IIBE
 型 型 寧 岬 叩 興
 ― ―― ―   ‐           肛
                      ・  畑  パ
                          ‐‐ ―皿  咆
                                 ‐
                                 ・ ・
                                           ‐
                                                                ̀―         ―
                                                                               エ
                                                                                   ー
                                                                                       …
                                                                                                   。


                              IN IIHE瓢 園 m mREtt Q甲 田 吼 aINE α ‥               Jょ IIEE O回 駆 0
              ―                        ―       ―                       ―

 襄 雪 璽 里 螢 些 ■ 墨 型 P匹 聖
 mIyBrEu[R m rlrrlnirr caEIrE INntr rNyffalmlcr'$rxrolI@fu$cF gtcli,muewrurcrrm.
 lxR mr c[InEE lu, r{Ets.s{m@ 10 @'[F5t{Brir{r ER A Emb CE 1 .!EAR. AD 4 }OWS-




I the basis ofrhe foregoing, it ls charged that you are subjecl to removat                                                  tom       the Uuited States p:usuast to the foltowlng

'#tsf'lfi5ilbc^l.ii)                             ffiAs a@trr, ,trit-rq.Ar ag rs'E r*m'al'rssl*,
                                                   cF           rE      IM.II@A*N rrD I.IAuouLE
flIEAE miN'odiim'ix'oreacnevem rErrlyAs DEEIND IN mmv1o(a)(43) cr'.IIlE IcI'



                                                                .:.-
 Ilris uotice ist'eiag'issueil afrer an asylunr oFrcer                                                 has fouad thallho responrtenthas demonsiated a creitibte         fea ofpeneortion

 section      235OXl) otder                was vacated pursuatrt to:                                   F   8 cFR 20830(D(2) . El s       cFR2353(bX5XrD

測     AREORDEREDtoappabeお                                              ご 轟 揃 ロセ面 ∝ judgeofぬ e Ullited States Dttmentぜ JustiCet


                                                   nt
                  回
・                                                                          鰤

                                 彎 11111::IIt=I
fgCSDS■ fon中                               "り
                                                                                                                                                                            :′       ‐
                                                                                                                                                                                             1       :
                                                                                                                                                                                 :   「
                                                                                                                                                                                         ・




          ヽ軌0ハ u07■              00Q                                                                                        pl・
                                                                                                                                  ―     Mtt JR                N日    配   E mNEICN側                    ¨
                                            ︵′
                      Case 3:17-cr-00116-LRH-WGC
                                      ′          Document 24-6 Filed 11/01/18 Page 3 of 3
                                                                                           ′




                                             ︐
                                                                                                1




                                                                                                                                  :
                                                                                                             ° 中̲‐ tv● こVO Suca
 t vnl,PL..■ ̲̲̲̲̲̲   .● ●●    ̲                                                           ̀,           ‐




欄 緞                    嘲                    織患
                                             聴漑 靴 釉 臨
                                                                                                             臨
                                                      硼 愧 鮮 品
蠅 鋼 螂 櫛 暇 靴 跳 継臨 輛                                                     卿      Ⅲ晦       address md teleDhma ntlm       ̲̲



棚 鴨機 器:                   岬ソ
                           叫           :requttm imme如       晦       I waive my dglit
                                                                                                             prior to appearing



                                                                                        6…      orR9● dalD




isNotice to Appear was
                       seryerl on the respondent
                                                 by me on
rpliaace withsection                                                                     the fOl10wingmaaneralld h
                       239(a)(l)(F) of&e Acr:



m pe● On
                         口
                              "Centtd,al,retum FeCeIPttequ馘
4鮨由edlsl:L:Of。
                                                                "
                      lⅢ i2atiOnsand                        ・e lega


翼常流瑞出躙脚冒111                                                                                                  ∝
                                                                                                             。∝Ⅲ
                                                                                h」        me time and十         fhお



                                                                                        /― ゝ ,σ                F       ・
                                                                                                                             I
